DETAILED ACTION

Response to Amendment
1.	The amendment filed 7/12/2022 for US Patent Application No. 16/827858 has been entered and fully considered.
2.	Claims 1-15 are currently being examined.
3.	The claim objections and the 35 U.S.C. 112(b) rejections presented in the office action dated 4/13/2022 are withdrawn. Applicant’s amendments have overcome the aforementioned objections and 35 U.S.C. 112(b) rejections. 
4.	The 35 U.S.C. 102(a)(1) rejections and the 35 U.S.C. 103 rejections presented in the office action dated 4/13/2022 are maintained and reproduced below.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-3 and 8-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahata (US 2013/0209889 A1), herein referred to as Takahata.
With respect to claim 1, Takahata teaches (Figure 1 shown below, [0028-0029]) a current collector 122 that is coated with an intermediate layer 123. The intermediate layer comprises conductive particles [0029] and the conductive particles have an average particle diameter (which is synonymous with the term mean diameter of volume) in a range of 10 to 200 nm [0034], which satisfies the claimed limitation of the particles having a mean diameter of volume of less than 10 micrometers.
 


    PNG
    media_image1.png
    145
    508
    media_image1.png
    Greyscale

	With respect to claim 2, Takahata teaches [0037] the intermediate layer exhibits higher resistance when overcharged and therefore acts as a physical barrier to prevent overcharging (an accumulation of too many ions). 
	With respect to claim 3, Takahata teaches [0029] the intermediate layer function to reduce or shut off electric current flow in an overcharged state and therefore prevents oxidation of the current collector because oxidation and reduction electrochemical reactions would not occur.
With respect to claim 8, Takahata teaches [0029] the intermediate layer comprising conductive particles and a binder.
	With respect to claim 9, Takahata teaches [0038] the intermediate layer is formed by mixing conductive particles, a binder and solvent together. 
	With respect to claim 10, Takahata teaches [0030] the conductive particles can be made of carbon, carbon black or graphite.
	With respect to claims 11-13, Takahata teaches [0068] the intermediate layer is formed to have a thickness of about 2 microns (micrometers).
	With respect to claim 14, Takahata teaches [0027] a positive electrode comprising the current collector discussed above.
	With respect to claim 15, Takahata teaches [0054] a lithium-ion secondary battery comprising the positive electrode discussed above.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Takahata (US 2013/0209889 A1) in view of Nakajima et al. (US 2018/0287120 A1), herein referred to as Nakajima.
Takahata does not appear to explicitly teach the limitations of claims 4 and 5 directed to the current collector being adapted for a battery that comprises an ionic liquid electrolyte.
However, in view of claims 4 and 5, Nakajima teaches [0064] a current collector for a positive electrode that includes an intermediate layer disposed thereon. The intermediate layer includes a conductive agent such as carbon particles so that contact resistance between the positive electrode substrate (current collector) and positive composite layer (positive electrode active material layer) is reduced. 
Nakajima further teaches [0091 and 0169] a battery prepared with the positive electrode discussed above wherein the electrolyte used includes ionic salts such as lithium tetrafluoroborate (LiBF4) or lithium bis(trifluoromethanesulfonyl) imide (LiTFSI).
At the time of the effective filing date of the application, it would have been obvious to one of ordinary skill in the art to modify the current collector teachings of Takahata to include the teachings of Nakajima directed to the use of an ionic salt for a battery electrolyte because the substitution of a known electrolyte, such as an ionic salt, for a battery electrolyte would have been predictable to one of ordinary skill in the art. See MPEP Chapter 2143, Section I, Part B. 

9.	Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Takahata (US 2013/0209889 A1), herein referred to as Takahata.
In view of claims 6 and 7, Takahata teaches [0034] the particles employed for the intermediate layer may include primary and secondary particles, D1 and D2 respectively. The primary particles D1 may have a range of diameter values from 10 to 200 nm while the secondary particles D2 may have a range of diameter values from 30 nm to 10 µm. Takahata suggests it is desirable for the ratio of D2 to D1 to be high because improved sheet resistance and reduced gas evolution effects are observed. Therefore, it would be obvious to one of ordinary skill in the art to configure an intermediate layer with a high percentage of conductive particles, as taught by Takahata, because incorporating more particles with a small diameter will impart improved conductive and stability properties to the intermediate layer.

Response to Arguments
10.	Applicant's arguments filed 7/12/2022 have been fully considered but they are not persuasive.
	Applicant argues 1) that the phrase “formed by” in claim 1 indicates that the particle size is measured in the composition of the interfacing layer once formed, not on or prior to insertion. Applicant states that the particle size recited in claim 1 refers to the particle size in an assembly comprising the binder and the conductive material. 
	Applicant further argues 2) that Takahata provides no reason to suggest that its particle size would change after being included in its composition. Applicant states that nowhere does Takahata teach or suggest that its mixing step reduces the particle size of any component. Applicant argues that particle size recited in claim 1 is achieved via choice of binder materials, conductive additives and solvents, the mass of these components, mixing and grinding.  
	With respect to Applicant’s argument 1), Examiner respectfully argues that the claim recitation “the composition being formed by particles” is given its broadest reasonable interpretation to include compositions that comprise particles. The Takahata reference teaches an intermediate layer that comprises conductive particles having an average particle diameter of 10 to 200 nm. The intermediate layer is coated on the current collector and the final product, the current collector coated with the intermediate layer comprises particles that possess an average particle diameter less than the claimed range of 10 micrometers or less. Applicant’s argument that the particle size is measured once the interfacing layer is formed does not limit the final structure of the coated current collector. Even if the process of forming the current collector disclosed by Applicant differs from Takahata, claim 1 is directed to a product and is not limited by its method of manufacture. See MPEP Chapter 2113, Section I.
	With respect to Applicant’s argument 2), Examiner respectfully argues that claim 1 is directed to a current collector product and not to a method of making a current collector involving the change of particle sizes during its manufacture. Although Applicant may have a process of manufacturing a current collector that differs from Takahata, Examiner again respectfully argues that claim 1 is not limited by process steps involving the choice of binder materials, conductive additives and solvents, the mass of these components as well as mixing and grinding the components. Claim 1 recites a current collector product coated with an interfacing layer and the Takahata reference meets the claimed structural limitations. As discussed above, claim 1 is directed to a product and is not limited by its method of manufacture. See MPEP Chapter 2113, Section I. 
	 
Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEWART A FRASER whose telephone number is (571)270-5126. The examiner can normally be reached M-F, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEWART A FRASER/Primary Examiner, Art Unit 1724